UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1019



CARL L. LIVESAY,

                                                Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF     SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-834)


Submitted:   March 11, 1999                   Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl L. Livesay, Appellant Pro Se. Debra Jean Prillaman, Assistant
United States Attorney, Richmond, Virginia; Robert William Flynn,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Livesay appeals the district court’s order granting the

Defendant’s motion for summary judgment in Livesay’s action for

disability benefits.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       See Livesay v. Apfel, No. CA-97-

834 (E.D. Va. Oct. 29, 1998).     We also deny Livesay’s request in

his informal brief for a summary of the district court’s “SS Dis-

ability Decisions” for the past fifteen years.        We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                              AFFIRMED




                                   2